                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                           DOCKET NO. 3:18-cr-309-MOC

  UNITED STATES OF AMERICA                         )
                                                   )
  vs.                                              )                  ORDER
                                                   )
  PAULA ALANE THOMAS,                              )
                    Defendant.                     )


        THIS MATTER comes before the Court on the United States’ Motion for Order Declaring

Stipulation and Agreement Null and Void (#33).

        Judgment was entered against Defendant on August 12, 2019, on a charge of federal

program fraud (#22). This Court sentenced her to two years of probation and ordered her to pay a

$100 special assessment and $11,000 in restitution. To enforce the judgment, the United States

obtained a Writ of Execution on October 22, 2019, against a retirement account held in

Defendant’s name by the North Carolina Department of the State Treasurer, Retirement Systems

Division (“NC Treasurer”) (#29). According to the United States’ Motion, the United States

agreed to suspend its demand that the account be liquidated in exchange for monthly payments

from Defendant.

        On December 2, 2019, the parties filed a Stipulation and Agreement Regarding Retirement

Account (the “Stipulation”) memorializing the agreement (#32). Subsequently, the NC Treasurer

informed the United States that Defendant’s account would have to be liquidated pursuant to the

North Carolina Felony Forfeiture Statutes, N.C. GEN. STAT. § 128-38.4 and N.C. GEN. STAT. §

128-26(x). The United States now seeks an Order declaring the Stipulation null and void because

the circumstances under which the Stipulation was entered into have changed, rendering

performance impossible and destroying the value of the performance promised, so that it may

                                               1
proceed with enforcing the Writ of Execution against the liquidated proceeds of the account. The

United States represents that it has attempted to contact Defendant’s counsel several times and has

received no response. Defendant did not respond to the United States’ Motion.

       Having considered the United States’ motion and reviewed the record, the Court finds good

cause to grant the requested relief and enters the following Order.

                                             ORDER

       IT IS, THEREFORE, ORDERED that:

       (1) The United States’ Motion for Order Declaring Stipulation and Agreement Null and

           Void (#33), is GRANTED, and the Stipulation and Agreement Regarding Retirement

           Account (#32) filed in this case is declared null and void.

       (2) The North Carolina Department of the State Treasurer, Retirement Systems Division,

           shall liquidate and turn over the proceeds from Defendant’s retirement account in

           accordance with the terms of the Writ of Execution issued in this case (#29).

       SO ORDERED.

 Signed: March 12, 2020




                                                 2
